Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143234 & (42)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  RICKY HICKS and ROXANNE HICKS,                                                                           Brian K. Zahra,
            Plaintiffs-Appellants,                                                                                    Justices


  and
  BRIAN GOODSELL,
           Plaintiff,
  v                                                                 SC: 143234
                                                                    COA: 295391
                                                                    Manistee CC: 08-013074-CK
  AUTO CLUB GROUP INSURANCE COMPANY,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 3, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for
  the reasons stated in the Court of Appeals dissenting opinion, and we REMAND this case
  to the Court of Appeals for consideration of the issues raised by the defendant but not
  addressed by that court during its initial review of this case. The motion to strike is
  DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 19, 2011                    _________________________________________
         p1012                                                                 Clerk